                     Case 4:19-cv-03074-YGR Document 380-1 Filed 08/11/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
                    tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
                    dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
                   jsrinivasan@gibsondunn.com                     Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
                 333 South Grand Avenue Los Angeles, CA 90071     Facsimile: 202.467.0539
            6    Telephone: 213.229.7000
                 Facsimile: 213.229.7520                          ETHAN D. DETTMER, SBN 196046
            7                                                       edettmer@gibsondunn.com
                 VERONICA S. MOYÉ (Texas Bar No.                  RACHEL S. BRASS, SBN 219301
            8    24000092; pro hac vice)                            rbrass@gibsondunn.com
                   vmoye@gibsondunn.com                           CAELI A. HIGNEY, SBN 268644
            9    GIBSON, DUNN & CRUTCHER LLP                         chigney@gibsondunn.com
                 2100 McKinney Avenue, Suite 1100                 GIBSON, DUNN & CRUTCHER LLP
           10    Dallas, TX 75201                                 555 Mission Street
                 Telephone: 214.698.3100                          San Francisco, CA 94105
           11    Facsimile: 214.571.2900                          Telephone: 415.393.8200
                                                                  Facsimile: 415.393.8306
           12
                                                                  Attorneys for Defendant Apple Inc.
           13

           14                                   UNITED STATES DISTRICT COURT
           15                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
           16                                          OAKLAND DIVISION
           17

           18    In re Apple iPhone Antitrust Litigation        Case No. 4:19-cv-03074-YGR
           19
                                                                [PROPOSED] ORDER GRANTING
           20                                                   DEFENDANT APPLE INC.’S DAUBERT
                                                                MOTION TO EXCLUDE TESTIMONY OF
           21                                                   PROFESSOR EINER ELHAUGE,
                                                                PROFESSOR NICHOLAS ECONOMIDES,
           22                                                   AND CHRISTIAN TREGILLIS
           23                                                   The Honorable Yvonne Gonzalez Rogers
           24                                                   Date:      Nov. 16, 2021
                                                                Time:      10:00 a.m.
           25                                                   Courtroom: 1, 4th Floor
           26

           27

           28

Gibson, Dunn &
                  [PROPOSED] ORDER GRANTING APPLE’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR
Crutcher LLP          EINER ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS
                                           Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
                      Case 4:19-cv-03074-YGR Document 380-1 Filed 08/11/21 Page 2 of 2


            1            This matter is before the Court on Defendant Apple Inc.’s Daubert Motion To Exclude
            2    Testimony of Professor Einer Elhauge, Professor Nicholas Economides, and Christian Tregillis. The
            3    Court, having considered all of the papers submitted by the parties, the arguments presented at the
            4    evidentiary hearing on Apple’s motion, and the relevant authorities, finds that the challenged testimony
            5    of Professor Einer Elhauge, Professor Nicholas Economides, and Christian Tregillis is inadmissible
            6    under Federal Rules of Evidence 401, 402, and 702 as well as Daubert v. Merrell Dow
            7    Pharmaceuticals, Inc., 509 U.S. 579 (1993) and related precedents.
            8            For these reasons, the Court hereby GRANTS Defendant’s Motion. The reports and testimony
            9    of Professor Einer Elhauge, Professor Nicholas Economides, and Christian Tregillis are excluded in
           10    their entirety.
           11

           12            IT IS SO ORDERED.
           13

           14    Dated: _________________
           15                                                         HON. YVONNE GONZALEZ ROGERS
           16                                                         UNITED STATES DISTRICT JUDGE
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                  [PROPOSED] ORDER GRANTING APPLE’S DAUBERT MOTION TO EXCLUDE TESTIMONY OF PROFESSOR
Crutcher LLP          EINER ELHAUGE, PROFESSOR NICHOLAS ECONOMIDES, AND CHRISTIAN TREGILLIS
                                           Nos. 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
